Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2019/0282135, hereinafter Ito).
Re claim 2, Ito discloses, an electronic apparatus comprising: a processor (par [0084]); and a memory storing a program which (par [0084]), when executed by the processor, causes the electronic apparatus to: obtain images generated by image capture processing having been performed either according to an image capture instruction for manual capturing or according to satisfaction of a certain condition for automatic capturing (s2, par [0260]); operate in a first mode or in a second mode which differs from the first mode (par [0260]); accept the image capture instruction to perform the image capture processing, in response to a user operation, when operating in the first mode (pars [0260]-[0261], S1 and S2); and perform control to display the images on a screen, such that a first image generated by the image capture processing having been performed according to the image capture instruction is displayed on the screen without a second image generated by the image capture processing having been performed automatically according to the satisfaction of the certain condition when operating in the first mode, and both the first image and the second image are displayed simultaneously on the screen when operating in the second mode (pars [0260]-[0264] and [0193]-[0199], fig 15).  
Ito fails to explicitly disclose 
Claims 8 and 14 are rejected for the reasons stated in claim 2. The method steps and medium as claimed would have been anticipated by the apparatus of Ito.

Allowable Subject Matter
Claims 3-7, 9-13, and 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696